Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2006

Doeblers PA Hybrids v. Doebler
Precedential or Non-Precedential: Precedential

Docket No. 04-3848




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Doeblers PA Hybrids v. Doebler" (2006). 2006 Decisions. Paper 1009.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1009


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT


                  No. 04-3848


DOEBLERS’ PENNSYLVANIA HYBRIDS, INC.

                       v.

   TAYLOR DOEBLER, III, an individual;
DOEBLER SEEDS LLC d/b/a T.A. Doebler Seeds,

            Defendants/Third-Party Plaintiffs

                       v.

            WILLARD L. JONES;
         WILLIAM R. CAMERER, III,

                 Third-Party Defendants


       Taylor Doebler, III, an individual, and
    Doebler Seeds LLC d/b/a T.A. Doebler Seeds,

                             Appellants


 On Appeal from the United States District Court
      for the Middle District of Pennsylvania
              (D.C. No. 03-cv-01079)
 District Judge: Honorable James F. McClure, Jr.
                              Argued June 30, 2005
                Before: NYGAARD,* SMITH, and FISHER, Circuit Judges.


                       SECOND ORDER AMENDING OPINION

      IT IS HEREBY ORDERED that the opinion in the above case, filed March 23,
2006, be amended as follows:

        Pages 49-50, the sentence following footnote 27, the phrase “the same variety
name as defendants” is replaced with the phrase “the same variety name as plaintiff” so
that the sentence reads, in pertinent part:

               “If defendants are required by the Federal Seed Act to use the
               same variety name as plaintiff when selling the same hybrid
               of corn seed . . . .”


                                          By the Court,


                                          /s/ D. Michael Fisher
                                          Circuit Judge
Dated: May 5, 2006




      *
          Judge Richard L. Nygaard assumed senior status on July 9, 2005.

                                             2